Citation Nr: 0306061	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
thumb fracture.
 

ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from July 
1972 to July 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Boise, Idaho, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
requested a videoconference hearing before a Veterans Law 
Judge, but he failed to appear for his March 2003 hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

Here, the veteran has never been informed of the enactment, 
or the substantive provisions, of the VCAA.  The veteran must 
be informed of what evidence would be beneficial in 
substantiating his claims, and of the relative 
responsibilities of VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the case is REMANDED for the following:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information the veteran is 
responsible for obtaining or providing.  
If further evidence is identified, the VA 
should take appropriate steps to 
associate it with the claims file.  
2)  Following completion of the above, 
the claim should be reviewed.  If it 
remains denied, the RO should provide the 
veteran with an appropriate supplemental 
statement of the case.  He should have 
the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

